                  Case 14-39002                 Doc 122            Filed 04/16/19 Entered 04/16/19 15:51:50                                      Desc Main
                                                                    Document     Page 1 of 16




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Thomas J Hallberg                                                               §           Case No. 14-39002
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 10/28/2014 . The undersigned trustee was appointed on 10/28/2014 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               26,328.53

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                             30.49
                                                  Bank service fees                                                                1,195.52
                                                  Other payments to creditors                                                          0.00
                                                  Non-estate funds paid to 3rd Parties                                                 0.00
                                                  Exemptions paid to the debtor                                                        0.00
                                                  Other payments to the debtor                                                         0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               25,102.52

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 14-39002                  Doc 122           Filed 04/16/19 Entered 04/16/19 15:51:50                                      Desc Main
                                                          Document     Page 2 of 16




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 11/13/2015 and the
      deadline for filing governmental claims was 11/13/2015 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 3,382.85 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 3,382.85 , for a total compensation of $ 3,382.85 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 57.75 , for total expenses of $ 57.75 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/16/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                    Page:       1
                                      Case 14-39002             Doc 122      Filed 04/16/19 Entered 04/16/19 15:51:50                                    Desc Main
                                                                                         FORM 1
                                                                    INDIVIDUALDocument      Page
                                                                               ESTATE PROPERTY    3 of 16AND REPORT
                                                                                                RECORD
                                                                                                ASSET CASES
                                                                                                                                                                                                     Exhibit A
Case No:             14-39002                        PSH            Judge:        Pamela S. Hollis                            Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:           Thomas J Hallberg                                                                                        Date Filed (f) or Converted (c):   10/28/2014 (f)
                                                                                                                              341(a) Meeting Date:               11/19/2014
For Period Ending:   04/16/2019                                                                                               Claims Bar Date:                   11/13/2015


                                  1                                              2                             3                           4                          5                             6

                         Asset Description                                     Petition/                 Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                        Unscheduled             (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                               Values                 Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                             Assets
                                                                                                        and Other Costs)

  1. Personal Residence At 5743 Rosinweed Lane, Naperville, I                         Unknown                          0.00                                                       0.00                        FA
  2. Residential Real Property Located At 904 7Th Street, Charles                     55,000.00                        0.00                                                       0.00                        FA
  3. Residential Real Property Located At 936 4Th Street, Charles                     60,000.00                        0.00                                                       0.00                        FA
  4. Residential Real Property Located At 503 Harrison Street, Ch                     60,000.00                        0.00                                                       0.00                        FA
  5. Residential Real Property Located At 1408 11Th St, Charl                         50,000.00                        0.00                                                       0.00                        FA
  6. Residential Real Property Located At 1024 6Th St., Charl                        115,000.00                        0.00                                                       0.00                        FA
  7. Residential Real Property Located At 1027 6Th St, Charle                        100,000.00                        0.00                                                       0.00                        FA
  8. Residential Real Property Located At 1617 10Th St, Charl                        120,000.00                        0.00                                                       0.00                        FA
  9. Residential Real Property Located At 1901 11Th St., Char                         95,000.00                        0.00                                                       0.00                        FA
 10. Residential Real Property Located At 1907-1909 11Th Stre                        100,000.00                        0.00                                                       0.00                        FA
 11. Residential Real Property Located At 1719-1721 10Th Stre                         97,500.00                        0.00                                                       0.00                        FA
 12. Residential Real Property Located At 11 Orchard Dr. Charlest                     85,000.00                        0.00                                                       0.00                        FA
 13. Residential Real Property Located At 1810 12Th Street,                          100,000.00                        0.00                                                       0.00                        FA
 14. Residential Real Property Located At 1812 12Th Street,                          100,000.00                        0.00                                                       0.00                        FA
 15. Cash On Hand Location: In Debtor's Possession                                          20.00                      0.00                                                       0.00                        FA
 16. Business Checking Account At Chase Bamk Thomas J.                                     750.00                      0.00                                                       0.00                        FA
     Hallberg L
 17. Business Checking Account At Chase Bank Hallberg Rentals                          1,000.00                        0.00                                                       0.00                        FA
     Llc
 18. Savings Account At Chase Bank Hallberg Rentals, Llc                                   100.00                      0.00                                                       0.00                        FA
     Location
 19. Savings Account At Chase Bank Thomas J. Hallberg Location:                            209.00                      0.00                                                       0.00                        FA
     I
 20. Misc. Household Goods, Furnishings, And Electronics                                   750.00                      0.00                                                       0.00                        FA
     Location
 21. Necessary Wearing Apperal Location: In Debtor's Possession                            450.00                      0.00                                                       0.00                        FA
 22. Wedding Band Location: In Debtor's Possession                                          50.00                      0.00                                                       0.00                        FA

      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                        Page:       2
                                        Case 14-39002               Doc 122      Filed 04/16/19 Entered 04/16/19 15:51:50                                    Desc Main
                                                                                             FORM 1
                                                                        INDIVIDUALDocument      Page
                                                                                   ESTATE PROPERTY    4 of 16AND REPORT
                                                                                                    RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit A
Case No:              14-39002                         PSH            Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Thomas J Hallberg                                                                                           Date Filed (f) or Converted (c):   10/28/2014 (f)
                                                                                                                                  341(a) Meeting Date:               11/19/2014
For Period Ending:    04/16/2019                                                                                                  Claims Bar Date:                   11/13/2015


                                   1                                                2                            3                             4                          5                             6

                         Asset Description                                       Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                            Exemptions,                                                                               Assets
                                                                                                          and Other Costs)

 23. 3 Guns Location: In Debtor's Possession                                                 300.00                        0.00                                                       0.00                        FA
 24. Multiple Whole Life And Term Life Insurance Policies Issed B                        36,600.09                     1,328.53                                                 1,328.53                          FA
 25. Sep Account With American Funds Location: In Debtor's                               22,000.00                         0.00                                                       0.00                        FA
     Posses
 26. 100% Ownership Of Thomas J. Hallberg, Jr. Allstate Insurance                       400,000.00                    25,000.00                                                25,000.00                          FA
 27. 100% Ownership Of Hallberg Rentals, Llc, An Illinois Limited                            100.00                        0.00                                                       0.00                        FA
 28. 2008 Toyota Sequoia With 76,000 Miles In Fair Condition Loca                        22,500.00                         0.00                                                       0.00                        FA
 29. 2006 Regal 2000 Lsr And 2006 Trgal Trailmaster Trailer Locat                        22,000.00                    20,000.00                                                       0.00                        FA
INT. Void (u)                                                                            Unknown                           N/A                                                        0.00                  Unknown


                                                                                                                                                                                   Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                 $1,644,329.09                    $46,328.53                                               $26,328.53                        $0.00
                                                                                                                                                                                   (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Trustee's settlement with the debtor for value of his Allstate insurance agency, and with the bank regarding their alleged lien on commissions approved by court order 12/4/15
  (doc. 111)--payments under settlement are complete. Trustee has received turnover of non-exempt life insurance cash value assets.



  RE PROP #            26    --   Dispute with purported secured creditor as to whether this asset was encumbered by
                                  creditor's lien. Global settlement, with debtor buying out the estate's interest for
                                  $25,000.00 (approved doc. no. 111)

  Initial Projected Date of Final Report (TFR): 04/13/2017            Current Projected Date of Final Report (TFR): 01/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                        Case 14-39002                  Doc 122   Filed 04/16/19
                                                                                           FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-39002                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                          Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0110
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6077                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/22/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $7,421.80                                 $7,421.80
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 12/29/16
   01/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $11.28            $7,410.52
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/13/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $1,484.36                                 $8,894.88
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 12/29/16
   02/18/16            101         Adams Levine                              2016 Blanket Bond Reversal                            2300-000                                         ($4.29)            $8,899.17
                                   370 Lexington Ave.                        Check Voided due to
                                   Suite 1101                                miscalculation of premium
                                   New York, NY 10017                        amount
   02/18/16            101         Adams Levine                              2016 Blanket Bond                                     2300-000                                           $4.29            $8,894.88
                                   370 Lexington Ave.
                                   Suite 1101
                                   New York, NY 10017
   02/18/16            102         Adams Levine                              2016 Blanket Bond                                     2300-000                                           $4.85            $8,890.03
                                   370 Lexington Ave.
                                   Suite 1101
                                   New York, NY 10017
   02/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $12.61            $8,877.42
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/04/16             26         First Persnal Bank                        Buy out interest in the estate                        1129-000                  $1,484.36                               $10,361.78
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 02/26/16


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $10,390.52                $28.74
                                                                                                                                                                                                   Page:           2
                                        Case 14-39002                  Doc 122   Filed 04/16/19
                                                                                           FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-39002                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                          Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0110
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6077                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                              Separate Bond (if applicable):


       1                2                                3                                            4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   03/31/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $15.64          $10,346.14
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/28/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $1,484.36                               $11,830.50
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 03/28/16
   04/29/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $17.32          $11,813.18
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/31/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $1,484.36                               $13,297.54
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 05/26/16
   05/31/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $1,484.36                               $14,781.90
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 04/26/16
   05/31/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $20.13          $14,761.77
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/30/16                        Bank of Kansas City                       Bank Service Fee under 11                             2600-000                                          $21.45          $14,740.32
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/01/16             26         First Personal Bank                       Buy out interest in the estate                        1129-000                  $1,484.36                               $16,224.68
                                                                             Debtor buyout as part of
                                                                             settlement approved between
                                                                             debtor, trustee, and First
                                                                             Personal Bank reported on
                                                                             bank statements as received
                                                                             on 06/27/16

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                          $5,937.44               $74.54
                                                                                                                                                                                                    Page:           3
                                        Case 14-39002                   Doc 122   Filed 04/16/19
                                                                                            FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 7 of 16 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 14-39002                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                           Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0110
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX6077                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                               Separate Bond (if applicable):


       1                2                                  3                                           4                                                     5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   07/29/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $24.54          $16,200.14
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   08/17/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,484.36                               $17,684.50
                                   Orland Park, Illinnois                     Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on 7/30/16
   08/29/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,484.36                               $19,168.86
                                   Orland Park, Illinois                      Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on 8/25/16
   08/31/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $27.13          $19,141.73
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   09/27/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,484.36                               $20,626.09
                                   Orland park, IL                            Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on 9/21/16
   09/30/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $28.16          $20,597.93
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   10/31/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,484.36                               $22,082.29
                                                                              Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on
                                                                              10/20/2016
   10/31/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $31.38          $22,050.91
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)




        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                      Page Subtotals:                                                          $5,937.44              $111.21
                                                                                                                                                                                                    Page:           4
                                        Case 14-39002                   Doc 122   Filed 04/16/19
                                                                                            FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                        ESTATE CASHDocument
                                                                                    RECEIPTS AND Page 8 of 16 RECORD
                                                                                                 DISBURSEMENTS
           Case No: 14-39002                                                                                               Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                           Bank Name: BOK Financial
                                                                                                                    Account Number/CD#: XXXXXX0110
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX6077                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                               Separate Bond (if applicable):


       1                2                                3                                             4                                                     5                   6                     7

Transaction Date    Check or                  Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                            ($)
   11/28/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,484.36                               $23,535.27
                                                                              Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on
                                                                              11/28/2016
   11/30/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $32.62          $23,502.65
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   12/30/16             26         First Personal Bank                        Settlement                                            1129-000                  $1,250.24                               $24,752.89
                                                                              Debtor buyout as part of
                                                                              settlement approved between
                                                                              debtor, trustee, and First
                                                                              Personal Bank -- notice of wire
                                                                              received in the mail on
                                                                              12/27/16
   12/30/16                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $35.61          $24,717.28
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   01/31/17                        Bank of Kansas City                        Bank Service Fee under 11                             2600-000                                          $36.73          $24,680.55
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   02/21/17            103         International Sureties, Ltd.               2017 Blanket Bond                                     2300-000                                           $7.72          $24,672.83
                                   Suite 420
                                   701 Poydras St.
                                   New Orleans, LA 70139
   02/28/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $33.13          $24,639.70
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   03/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $36.62          $24,603.08
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   04/28/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $35.38          $24,567.70
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)
   05/31/17                        BOK Financial                              Bank Service Fee under 11                             2600-000                                          $36.51          $24,531.19
                                                                              U.S.C. § 330(a)(1)(B), 503(b)
                                                                              (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 8)                                      Page Subtotals:                                                          $2,734.60              $254.32
                                                                                                                                                                                                   Page:           5
                                        Case 14-39002                  Doc 122   Filed 04/16/19
                                                                                           FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 9 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-39002                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                          Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0110
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6077                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   06/30/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.28          $24,495.91
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $36.40          $24,459.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $36.35          $24,423.16
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.12          $24,388.04
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $36.24          $24,351.80
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.02          $24,316.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $36.14          $24,280.64
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $36.08          $24,244.56
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            104         International Sureties, LTD               2018 Blanket Bond                                     2300-000                                           $8.80          $24,235.76
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $32.54          $24,203.22
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.97          $24,167.25
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $34.76          $24,132.49
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 9)                                     Page Subtotals:                                                              $0.00              $398.70
                                                                                                                                                                                                   Page:           6
                                        Case 14-39002                  Doc 122   Filed 04/16/19
                                                                                           FORM 2 Entered 04/16/19 15:51:50                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 16 RECORD
                                                                                                DISBURSEMENTS
           Case No: 14-39002                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Thomas J Hallberg                                                                                          Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0110
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6077                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/16/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.86          $24,096.63
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $34.65          $24,061.98
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.76          $24,026.22
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.71          $23,990.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $34.50          $23,956.01
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.60          $23,920.41
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $34.40          $23,886.01
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.50          $23,850.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $35.44          $23,815.07
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/18/19            105         International Sureties, LTD               Payment of 2019 Bond                                  2300-000                                           $9.12          $23,805.95
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/26/19             24         Hallberg Rentals, LLC                     Life Insurance Surrender                              1129-000                  $1,328.53                               $25,134.48
                                   1977 Water Chase Dr                       Cash value life insurance
                                   New Lenox, IL 60451                       turnover
   02/28/19                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $31.96          $25,102.52
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                          $1,328.53              $358.50
                                                                                                                                        Page:   7
                                Case 14-39002   Doc 122   Filed 04/16/19 Entered 04/16/19 15:51:50             Desc Main
                                                          Document      Page 11 ofTOTALS
                                                                          COLUMN   16                          $26,328.53   $1,226.01
                                                                                   Less: Bank Transfers/CD's       $0.00       $0.00    Exhibit B
                                                                             Subtotal                          $26,328.53   $1,226.01
                                                                                   Less: Payments to Debtors       $0.00       $0.00
                                                                             Net                               $26,328.53   $1,226.01




UST Form 101-7-TFR (5/1/2011) (Page: 11)                   Page Subtotals:                                         $0.00       $0.00
                                                                                                                                                            Page:     8
                                Case 14-39002   Doc 122            Filed 04/16/19 Entered 04/16/19 15:51:50          Desc Main
                                                                   Document      Page 12 of 16
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET             ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX0110 - Checking                                          $26,328.53               $1,226.01            $25,102.52
                                                                                                          $26,328.53               $1,226.01            $25,102.52

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                           Total Allocation Receipts:                      $0.00
                                           Total Net Deposits:                         $26,328.53
                                           Total Gross Receipts:                       $26,328.53




UST Form 101-7-TFR (5/1/2011) (Page: 12)                            Page Subtotals:                                        $0.00                $0.00
                 Case 14-39002               Doc 122       Filed 04/16/19 Entered 04/16/19 15:51:50                                  Desc Main
                                                           Document      Page 13 of 16
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 14-39002                                                                                                                                 Date: April 16, 2019
Debtor Name: Thomas J Hallberg
Claims Bar Date: 11/13/2015


Code #     Creditor Name And Address          Claim Class        Notes                                                Scheduled            Claimed               Allowed
           Cindy M. Johnson                   Administrative                                                              $0.00           $3,382.85             $3,382.85
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                   Administrative                                                              $0.00              $57.75                $57.75
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Johnson Legal Group, LLC           Administrative                                                              $0.00           $7,900.00             $7,900.00
100        140 S. Dearborn Street
3110       Suite 1510
           Chicago, Illinois 60603


           Johnson Legal Group, LLC           Administrative                                                              $0.00              $16.63                $16.63
100        140 S. Dearborn Street
3120       Suite 1510
           Chicago, Illinois 60603


2          Capital One Bank (Usa), N.A.       Unsecured                                                               $5,304.00           $5,287.79             $5,287.79
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




3          North Shore Bank                   Unsecured                                                                   $0.00          $12,030.97           $12,030.97
300        15700 W Bluemound Road
7100       Brookfield Wi 53005




4          Thomas Hallberg, Sr.               Unsecured                                                                   $0.00          $73,000.00           $73,000.00
300        13366 La Hinch Drive
7100       Orland Park, Il 60462




1          First Personal Bank                Secured                                                               $632,000.00        $637,415.07                  $0.00
400        Ashen|Faulkner
4210       217 N. Jefferson St. Ste. 601                         Claim disallowed pursuant to court order of 12/4/15 - doc. 111
           Chicago, Il 60661


           Case Totals                                                                                              $637,304.00        $739,091.06           $101,675.99
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                                             Printed: April 16, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 13)
       Case 14-39002              Doc 122     Filed 04/16/19 Entered 04/16/19 15:51:50               Desc Main
                                              Document      Page 14 of 16




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                          Exhibit D

     Case No.: 14-39002
     Case Name: Thomas J Hallberg
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                               $                25,102.52

               Claims of secured creditors will be paid as follows:

                                                              Allowed            Interim
                                                              Amount of          Payment to         Proposed
      Claim No. Claimant                       Claim Asserted Claim              Date               Payment
      1               First Personal Bank $       637,415.07 $             0.00 $           0.00 $              0.00
                 Total to be paid to secured creditors                                 $                        0.00
                 Remaining Balance                                                     $                25,102.52


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Cindy M. Johnson                     $       3,382.85 $                0.00 $        3,382.85
      Trustee Expenses: Cindy M. Johnson                 $            57.75 $              0.00 $              57.75
      Attorney for Trustee Fees: Johnson Legal
      Group, LLC                                         $       7,900.00 $                0.00 $        7,900.00
      Attorney for Trustee Expenses: Johnson
      Legal Group, LLC                                   $            16.63 $              0.00 $              16.63
                 Total to be paid for chapter 7 administrative expenses                $                11,357.23
                 Remaining Balance                                                     $                13,745.29


               Applications for prior chapter fees and administrative expenses have been filed as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 14)
         Case 14-39002            Doc 122    Filed 04/16/19 Entered 04/16/19 15:51:50             Desc Main
                                             Document      Page 15 of 16




                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 90,318.76 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 15.2 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Capital One Bank (Usa),
     2                    N.A.                       $         5,287.79 $              0.00 $            804.73
     3                    North Shore Bank           $        12,030.97 $              0.00 $          1,830.95
     4                    Thomas Hallberg, Sr.       $        73,000.00 $              0.00 $         11,109.61
                 Total to be paid to timely general unsecured creditors               $               13,745.29
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 15)
       Case 14-39002              Doc 122   Filed 04/16/19 Entered 04/16/19 15:51:50            Desc Main
                                            Document      Page 16 of 16




                 Tardily filed general (unsecured) claims are as follows:


                                                            NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                            NONE




UST Form 101-7-TFR (5/1/2011) (Page: 16)
